DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “laser delivery device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  1) in Claim 1, line 2, “laser deliver” should be “laser delivery”, 2) in Claim 1, line 2, “stone” should be “a stone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.” 

1) Regarding Claim 1, “the firing” in line 1 lacks clear antecedent basis.
2) Regarding Claim 1, “dust” and thus “dusting” have a special definition in the specification as “fragments that are small enough to easily pass through the patient’s urinary tract” (par. 22). However, the terms “small enough” and “easily” are subjective and relevant, rendering the scope of the claims unclear. What is the scope of “small 
3)  In Claim 1, line 5, “extending between the distal end of the laser delivery device” is incomplete. “Between” requires two points, and only the distal end of the laser delivery device is recited.
4) In Claim 1, the passive claiming of “is maintained in contact” is unclear as to whether it refers to a step, an intended use or an otherwise optional limitation. It is not clear whether the claim positively requires a step of contacting or maintaining contact with the stone. An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite.
5) In Claim 1, last line, “the fiber” lacks clear antecedent basis. 
6) In Claim 2, it is not clear what the scope of “the step of using a stone sensing method” is. “Using” is not a step. “A method using another method” is unclear, and does not limit either method, because “using” is not a step, and the second method has no recited steps. “Stone sensing” appears to be an intended result of a method, whose steps have not been positively recited.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/192869 by Klymas et al. (“Klymas” herein; submitted on record on 9/17/20 by Applicant in parent case 16/234,690, 53 pages).

Examiner’s notes:
a) The specification defines “dust” as “fragments that are small enough to easily pass through the patient’s urinary tract” (par. 22)
b) Klymas defines laser lithotripsy as “laser radiation [that] destroys or breaks up the stone so that it can pass more easily through and out of the patient's kidney, bladder, and/or ureter” (par. 2).
c) Furthermore, the claim does not provide steps that use any specific laser and/or time parameters. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. Thus, meeting the positively recited steps of “placing a soft tip over a distal end of a laser delivery device” and “firing laser 
Thus, laser lithotripsy as defined in Klymas clearly meets creating “dust” as defined in Applicant’s specification (the two definitions are identical), and thus “dusting”.   

Regarding Claim 1, Klymas discloses a method, comprising the steps of: 
placing a soft tip over a distal end of a laser delivery device, the soft tip extending between the distal end of the laser delivery device to provide a predetermined spacing between the stone and the distal end of the laser delivery device when the soft tip contacts the stone (e.g. Fig. 7D, abstract, par. 4, 24, 65, Claim 34: tip 36 extends from fiber 34 and is used to maintain a space between the stone 38 and the laser fiber 34 during lithotripy/dusting; Also, Applicant admits in their specification that they used the same tip as Klymas, see par. 20); and 
firing laser beams at the stone until the stone has been reduced to dust while the soft tip is maintained in contact with the stone so as to trap any fragments that have broken off the stone in a space between a distal end of the fiber and the stone (e.g par. 2, 15, 30, 75: the tip is used to pin down the stone so as to keep it from moving “during a lithotripsy” while maintaining a space between the fiber and the stone; As noted above, lithotripsy in Klymas and dusting in the instant disclosure have the same definition). The intended result of “optimizing a dusting effect resulting from the firing of laser pulses from a laser deliver device at stone during a lithotripsy procedure” is met, 
   
	Regarding Claim 3, Klymas discloses the method as claimed in claim 1, wherein the laser delivery device is a single optical fiber (e.g. Fig. 7D: fiber 34).  
	Regarding Claim 4, Klymas discloses the method as claimed in claim 1, wherein the laser delivery device directs multiple beams at the stone and trapped fragments (e.g. par. 27: the laser is pulsed, ie. multiple beams are generated at different times).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 1, in view of US 2015/0100048 by Hiereth.
Regarding claim 2, Klymas teaches the method of Claim 1, yet does not explicitly disclose the step of using a stone sensing method to maintain contact between the soft tip and the stone during the lithotripsy procedure.
However, it was well known in the art to control a laser treatment based on contact detection, and one example is taught by Hiereth, who teaches control of laser .
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 4, in view of US 20190117309 by Shelton.
	Regarding Claim 5, Klymas discloses the method as claimed in claim 4, yet does not explicitly disclose that the laser delivery device is a fiber bundle that includes a plurality of optical fibers. However, it was well known in the art to perform lithotripsy with a fiber bundle, as taught for example in Shelton (e.g. Fig. 1: fiber 28 in lithotripsy of stone 90 trapped with spacer 18). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple fiber in a lithotripsy according to the teaching of Klymas, as taught by Shelton, as this would only amount to a selection among known and limited equivalent mechanisms to predictably deliver the laser energy to the stone, and it would reduce the time of treatment by covering a larger area (with a higher intensity which is a function of spot size).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 4, in view of US 6066128 to Bahmanyar (cited by Applicant). 
	Regarding Claim 6, Klymas discloses the method as claimed in claim 4, yet does not explicitly disclose that the laser delivery device includes a lenticular array positioned in front of at least one optical fiber for splitting a laser beam emitted by the at least one .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/535,225 (reference application). Although the claims at issue are not identical, they are not Claim 14 of the copending application clearly anticipates Claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/535,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of the copending application clearly anticipates Claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MANOLIS PAHAKIS/Examiner, Art Unit 3792